Order                                                                                          Michigan Supreme Court
                                                                                                         Lansing, Michigan


  July 19,2013                                                                                            Robert P. Young, Jr.,
                                                                                                                     ChiefJustice

                                                                                                          .Michael F. Cavanagh
                                                                                                          Stephen]. Markman
  146256(51)(52)(53)
                                                                                                              Mary Bedl Kelly
                                                                                                                 Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano,
  LEJUAN RAMBIN,
                                                                                                                         Justices
                 Plaintiff-Appellee,                                  SC: 146256
                                                                      COA: 305422
  v                                                                   Wayne CC: 1O-009091-NF


  ALLSTATE INSURANCE COMPANY,
                DefendantiCross-Defendant/
                Third Party Defendant-Appellant,
 and


 TITAN INSURANCE COMPANY,
                Defendant/Cross-Plaintiff­
                Appellee,
 and


 AAA OF MICHIGAN,
               Third-Party Defendant.
 �------�
                                              /


        On order of the Chief Justice, the motions of the parties to extend the times for
 filing their supplemental appeal briefs are GRANTED. The brief submitted by plaintiff­
 appellee on July 3,2013,and the brief submitted by defendant-appellant on July 17,2013
 are accepted for filing.




                            1, Larry S. Royster, Clerk of the Michigan Supreme Court, certifY that the
                     foregoing is a true and complete copy of the order entered at the direction of the COUlt.

                                    July 19,2013

                                                                              Clerk